Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 1 of 7 PageID #: 4013




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


 UNITED STATES OF AMERICA                                                                     PLAINTIFF

 vs.                                                   CRIMINAL ACTION NO. 3:07-CR-36-CRS

 RONALD E. JEFFERIES                                                                        DEFENDANT

                             MEMORANDUM OPINION AND ORDER

         This matter is before the Court for consideration of a motion of the defendant, Ronald E.

 Jefferies (“Jefferies”), pro se, for compassionate release. DN 469. The United States responded,

 objecting to the motion, and filed a motion for leave to file a sealed attachment to its response. DN

 471; DN 473. The matter is ripe for review.

         The World Health Organization declared the novel coronavirus known as COVID-19 a

 pandemic on March 11, 2020.1 The President of the United States declared a national emergency

 on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of

 emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.2 As of the

 date of this writing, there are 33,722,075 confirmed cases worldwide and 1,009,270 deaths; in the

 United States, there are 7,115,491 confirmed cases and 204,642 deaths.3 Further elaboration

 concerning the health risks associated with COVID-19, especially for those individuals confined

 to nursing homes or incarcerated in our jails and prisons, is unnecessary. Suffice it to say that the


 1
   See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media
 Briefing on COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who-
 director-general-s-openingremarks-at-the-media-briefing-on-covid-19--11-march-2020)
 2
   See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel
 Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
 https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-
 coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of COVID-19 in the
 Commonwealth and declares a state of emergency (March 6, 2020), available at
 https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
 3
   See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://who.sprinklr.com/
 (last visited October 1, 2020).

                                                       1
Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 2 of 7 PageID #: 4014




 Court addresses motions for compassionate release, and Jefferies’ motion in particular here, with

 the gravity of the situation in mind.

        On April 9, 2009, Jefferies pleaded guilty to one count of conspiracy to possess with intent

 to distribute cocaine in violation of 21 U.S.C. § 846, one count of possession with intent to

 distribute cocaine base in violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. §841(b)(1)(B), and 18

 U.S.C. § 2, and one count of possession with intent to distribute cocaine in violation of 21 U.S.C.

 § 841(a)(1), 21 U.S.C. §841(b)(1)(B), and 18 U.S.C. § 2. DN 236 at 1–2. On July 6, 2009, this

 Court sentenced Jefferies to 204 months imprisonment and 60 months of supervised release. Id.

 He is currently incarcerated at Petersburg Low FCI in Hopewell, Virginia. DN 473 at 3.

        18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant

 what is known as “compassionate release” for extraordinary and compelling reasons. Prior to

 December 2018, motions for compassionate release could only be made by the Director of Prisons.

 However, the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), amended 18 U.S.C. §

 3582(c)(1)(A) to allow defendants to bring such motions on their own behalf “after the defendant

 has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on the defendant’s behalf, or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility[.]”

        Jefferies alleges that he submitted a request for compassionate release to the BOP on July

 5, 2020 and has not received a response. DN 469 at 2. The United States concedes that, based on

 communications with the BOP, the Warden has yet to respond to Jefferies’ request, and “more

 than 30 days have lapsed since [Jefferies’] submission to the Warden.” DN 473 at 5. Accordingly,

 Jefferies has satisfied the exhaustion requirement of the First Step Act. United States v. Alam, No.

 20-1298, 2020 WL 2845694, at *2 (June 2, 2020)(“For a prisoner to take his [compassionate



                                                  2
Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 3 of 7 PageID #: 4015




 release] claim to court, “he must ‘fully exhaust[ ] all administrative rights to appeal’ with the prison

 or wait 30 days after his first request to the prison.” ”)

          Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

 “extraordinary and compelling circumstances warrant such a reduction,” and that “such a reduction

 is consistent with the applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing] factors set forth in

 section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).

          Congress tasked the Sentencing Commission that, “in promulgating general policy

 statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

 [it] shall describe what should be considered extraordinary and compelling reasons for sentence

 reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

 In the Commentary to U.S.S.G. § 1B1.3,4 the Commission described four circumstances which

 constitute extraordinary and compelling reasons for sentence reduction:

          (A) Medical Condition of the Defendant.--
          (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
          illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
          probability of death within a specific time period) is not required. Examples include
          metastatic solid tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
          disease, and advanced dementia.
          (ii) The defendant is--
          (I) suffering from a serious physical or medical condition,
          (II) suffering from a serious functional or cognitive impairment, or


 4
   “While that particular policy statement has not yet been updated to reflect that defendants (and not just the BOP)
 may move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on
 the “extraordinary and compelling reasons” that may warrant a sentence reduction. E.g., United States v. Casey,
 2019 WL 1987311, at *1 (W.D. Va. 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019);
 United States v. Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe, moreover,
 that the identity of the movant (either the defendant or the BOP) should have any impact on the factors the Court
 should consider.” United States v. McGraw, No. 202CR00018LJMCMM, 2019 WL 2059488, at *2 (S.D. Ind. May
 9, 2019).

                                                           3
Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 4 of 7 PageID #: 4016




         (III) experiencing deteriorating physical or mental health because of the aging
         process, that substantially diminishes the ability of the defendant to provide self-
         care within the environment of a correctional facility and from which he or she is
         not expected to recover.
         (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
         experiencing a serious deterioration in physical or mental health because of the aging
         process; and (iii) has served at least 10 years or 75 percent of his or her term of
         imprisonment, whichever is less.
         (C) Family Circumstances.--
         (i) The death or incapacitation of the caregiver of the defendant’s minor child or
         minor children.
         (ii) The incapacitation of the defendant’s spouse or registered partner when the
         defendant would be the only available caregiver for the spouse or registered partner.
         (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
         exists in the defendant’s case an extraordinary and compelling reason other than, or
         in combination with, the reasons described in subdivisions (A) through (C).
         The BOP promulgated Program Statement No. 5050.50 in order to implement the statutory

 scheme.

         Jefferies argues that he stage three kidney failure and hypertension and “the dangers posed

 by COVID-19 to [Jefferies] in light of his serious medical conditions and the high likelihood that

 he will contract COVID-19 if forced to stay at FCI Petersburg during this outbreak are

 ‘extraordinary and compelling reasons’ to modify his sentence to home confinement.” DN 469 at

 4. Jefferies does not allege that any of his health conditions are terminal, thereby making him

 ineligible for compassionate release under U.S.S.G. § 1B1.3(A).

         “A court could find that [a] defendant’s medical condition, heightened by risks posed by

 COVID-19, ‘substantially diminishes the ability of the defendant to provide self-care within the

 environment of a correctional facility’ and is one ‘from which he or she is not expected to recover.”

 United States v. Bolze, No. 3:09-CR-93-TAV-CCS-1, 2020 WL 2521273, at *7 (E.D. Tenn., May

 13, 2020) (citing 1B1.13 n.1(A)(ii)). Jefferies’ medical conditions fail to reach this threshold. First,


                                                    4
Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 5 of 7 PageID #: 4017




 Jefferies’ alleged stage three kidney failure appears to be a self-diagnosis. Based on medical

 records provided by the United States, Jefferies has not been diagnosed with kidney failure. See

 DN 473-3. According to his most recent clinical encounter, Jefferies has been “concerned about

 his current renal function” but “he has been seen for this earlier and did not like the explanation.”

 Id. at 2. Therefore, based on the record before the Court, it is unclear whether Jefferies has a

 medical condition that would, in fact, heighten Jefferies’ risk for complications if he became

 infected with COVID-19. Second, Jefferies does not assert that he has received inadequate care

 for his alleged kidney failure or his hypertension. Rather, he asserts that he has these medical

 conditions and, considering the COVID-19 pandemic, he should be released. There is no evidence

 in the record to suggest that Jefferies cannot provide self-care or that he is not expected to recover

 from his conditions. Accordingly, the record before the Court does not suggest that Jefferies’

 medical conditions, even if possibly heightened by the risks posed by COVID-19, substantially

 diminish his ability to provide self-care at Petersburg Low FCI.

         Further, Jefferies’ request is based on the proposition that an individual with his medical

 conditions will be safer from COVID-19 if released compared to staying in Petersburg Low FCI.

 This proposition is without merit. As of the writing of this opinion, Petersburg Low FCI has 819

 total inmates, two of which are currently infected with COVID-19, and 157 of which have

 recovered from the virus.5. This amounts to approximately .24% positivity rate. In comparison,

 Kentucky, where Jefferies plans to reside if released, has averaged 748 COVID-19 cases per day

 over the last week and currently has a 4.07% positivity rate.6 Petersburg Low FCI’s low positivity

 rate and case count suggest that the BOP has been diligent in its efforts to contain and prevent the



 5
  See https://www.bop.gov/coronavirus/index.jsp (last visited October 1, 2020).
 6
  See https://www.nytimes.com/interactive/2020/us/kentucky-coronavirus-cases.html;
 https://govstatus.egov.com/kycovid19 .(last visited October 1, 2020).

                                                       5
Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 6 of 7 PageID #: 4018




 spread of the virus within the facility. Accordingly, Jefferies has failed to demonstrate that he is at

 a higher risk of contracting COVID-19 in Petersburg Low FCI compared to being released.

        Jefferies has failed to articulate an extraordinary and compelling reason for compassionate

 release. For the reasons stated above, his motion will be denied.

        Additionally, even when a defendant is statutorily eligible for a sentence reduction based

 on extraordinary and compelling reasons, compassionate release is only appropriate after

 consideration of the factors set forth in 18 U.S.C. § 3553(a) and where the defendant is not a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 4142(g). The

 United States urges that the nature and circumstances of Jefferies’ crimes weigh against release.

 The Court agrees.

        Jefferies pleaded guilty to one count of conspiracy to possess with the intent to distribute

 cocaine, one count of possession with the intent to distribute cocaine base, and one count of

 possession with the intent to distribute cocaine. DN 236 at 2. And, Jefferies is a repeat, violent,

 offender. Jefferies previously pleaded guilty to assault in the first degree under extreme emotional

 disturbance during which he, along with two other individuals, “caused the victim to suffer human

 bites, stab wounds, and was beat[en] with a pistol.” DN 452 at 16. Jefferies has also previously

 pleaded guilty to trafficking cocaine while in possession of a firearm and being a convicted felon

 in possession of a firearm. Id. Further, the BOP has disciplined Jefferies twice while he has been

 incarcerated, once for possessing a hazardous tool and once for possessing a dangerous weapon.

 DN 473-1. Therefore, considering the entirety of these circumstances, there appears a significant

 possibility that Jefferies may disregard conditions of release and reoffend.

        Further, Jefferies states that he intends to “live with his mother, Sharron Ali, at 1633

 Cypress St., Louisville, Kentucky.” DN 469 at 5. With the dangers posed by the pandemic



                                                   6
Case 3:07-cr-00025-CRS-DW Document 474 Filed 10/06/20 Page 7 of 7 PageID #: 4019




 impacting the ability of the probation officers to conduct home visits and supervision, it would be

 exceptionally difficult to adequately and safely monitor the defendant’s compliance. The ability to

 monitor the defendant is clearly a proper consideration when assessing the danger posed by release

 of an individual, especially where the defendant had prior drug and violent offenses. Considering

 these circumstances, compassionate release would be improper.

        Motion having been made and for the reasons set forth herein and the Court being otherwise

 sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the motion of the

 defendant, Ronald E. Jefferies, pro se, for compassionate release (DN 469) is DENIED. The

 United States’ motion for leave to file a sealed attachment to its response (DN 471) is GRANTED.

 IT IS SO ORDERED.



         October 6, 2020




                                                 7
